       Case 2:19-cv-01171-JTM-KWR Document 59 Filed 10/09/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                                : CIVIL ACTION

                                                    : NO. 19-1171-JTM-KWR
VERSUS
                                                    : JUDGE JANE TRICHE MILAZZO

JEFF LANDRY, ET AL                        : MAGISTRATE JUDGE
                                            KAREN WELLS ROBY
******************************************************************************
                 COMBINED MEMORANDA IN OPPOSITION TO
                    PLAINTIFF’S MOTIONS FOR DEFAULT

MAY IT PLEASE THE COURT:

        Defendants, Louisiana Attorney General Jeff Landry, and James LeBlanc, Secretary of

the Louisiana Department of Public Safety and Corrections (“DPSC”), respectfully move this

Honorable Court and/or Clerk of Court to deny the plaintiff’s Request for Entry of Default as to

Defendants Landry and LeBlanc for the following reasons:

I.      PROCEDURAL HISTORY

        On August 29, 2019 this Honorable Court granted the Motions to Dismiss filed by the

Defendants in this matter, and gave the plaintiff twenty (20) days to amend his Complaint to cure

any deficiencies.1 On September 23, 2019 the Plaintiff filed his Amended Complaint with the

Court.2 On October 8, 2019 the Plaintiff filed a Request for Entry of Default and Defendants

Landry and LeBlanc. 3 On the same day, Defendants filed a Second Motion to Dismiss Plaintiff’s

claims.4




1
  Rec. Doc. 51.
2
  Rec. Doc. 52.
3
  Rec. Doc. 54 & 56.
4
  Rec. Doc. 57.

                                               1
       Case 2:19-cv-01171-JTM-KWR Document 59 Filed 10/09/19 Page 2 of 3



II.     LAW AND FACTS

        Under Federal Rules of Civil Procedure, Rule 55(a), a default may only be entered into

the record “[w]hen a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend.” Default judgments are not favored, and a trial on the merits is more

in the interests of justice and fair play.5 The Fifth Circuit Court of Appeal has stated that it has a

policy “against the use of default judgments” due to their truncated nature.6 The Fifth Circuit has

further explained that, “[w]e have adopted a policy in favor or resolving cases on their merits and

against the use of default judgments.”7 The plaintiff here has shown no extreme circumstance or

any reason to violate the policy of the Fifth Circuit Court of Appeal in the request of a default

judgment.

        Through no fault of the individual defendants, there was a calendaring error that set the

deadline for filing responsive pleadings twenty-one (21) days out from the filing of the Amended

Complaint, rather than the fourteen days (14) prescribed by the Federal Rules of Civil Procedure.

Upon learning of this error, defense counsel acted to immediately file a pleading responsive to

the Plaintiff’s Amended Complaint.8

        In addition, Defendants have put forth meritorious defenses which this Honorable Court

has previously ruled upon –and found favorably for the defendants– in their Second Rule

12(b)(1) and Rule 12(b)(6) Motions to Dismiss filed on the same day for which Plaintiff

requested that a default be taken.


5
  See also 10A Wright, Miller and Kane, Federal Practice and Procedure: Civil 3 Section 2690 (1998).
6
  Levitt-Stein v. Citigroup, Inc., 284 Fed.Appx. 114 at 115 (C.A. 5 (Tex.), 2008); Rogers v. Hartford Life and Acc.
Ins. Co., 167 F.3d 933 at 938 (5th Cir. 1999); Harrell v. DCS Equip. Leasing Corp., 951 F.2d 1453 at 1459 (5th
Cir.1992).
7
  Rogers v. Hartford Life and Acc. Ins. Co., 167 F.3d 933 at 938 (5th Cir. 1999) quoting Lindsey v. Prive Corp., 161
F.3d 886, 892-93 (5th Cir. 1998) and Sun Bank of Ocala v. Pelican Homestead & Sav. Ass'n, 874 F.2d 274, 276 (5th
Cir. 1989)(“Default judgments are a drastic remedy, not favored by the Federal Rules and resorted to by the courts
only in extreme situations.”)
8
  Rec. Doc. 57.

                                                         2
      Case 2:19-cv-01171-JTM-KWR Document 59 Filed 10/09/19 Page 3 of 3



II.    CONCLUSION

       For the reasons set forth herein, good cause being shown, the Plaintiff’s Request for Entry

of Default against Defendants Landry and LeBlanc should be denied.


                                               RESPECTFULLY SUBMITTED,

                                               JEFF LANDRY
                                               ATTORNEY GENERAL

                                       BY:     _/s/ Jeffery A. “Beau” Wheeler, II
                                               JEFFERY A. “BEAU” WHEELER, II (#37546)
                                               ASSISTANT ATTORNEY GENERAL
                                               LOUISIANA DEPARTMENT OF JUSTICE
                                               LITIGATION DIVISION
                                               1450 Poydras Street, Suite 900
                                               New Orleans, LA 70112
                                               Telephone:      (504) 599-1200
                                               Facsimile:      (504) 599-1212
                                               Email:          WheelerJ@ag.louisiana.gov



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 9th day of October, 2019 the foregoing was filed
electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be
sent to all parties who participate in electronic filing by operation of the court’s electronic filing
system.

       I HEREBY FURTHER CERTIFY that on the 9th day of October, 2019, a copy of the
foregoing was served on the pro se Plaintiff, Mr. Kevin Quatrevingt by depositing same in the
United States mail, properly addressed and first class postage prepaid, to the following address:

Kevin Quatrevingt
62114 Warrior Rd
Lacombe, La 70445

                            _____/s/Jeffery A. “Beau” Wheeler, II ___
                              JEFFERY A. “BEAU” WHEELER, II
                                   Assistant Attorney General




                                                  3
